Citation Nr: 1623775	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder (now diagnosed as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Army from September 1993 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2014, the Board remanded the matters of an increased rating for major depressive disorder and entitlement to a total disability rating based on unemployability (TDIU) for additional development, including obtaining a VA examination which assessed the current severity of the Veteran's depressive disorder.  In a March 2015 rating decision, the RO granted entitlement to a TDIU, November 1, 2009.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  The RO also granted a 50 percent rating, effective the date of the claim, for major depressive disorder.  As a rating higher than 50 percent is available and because the Veteran is presumed to be seeking the maximum available benefit for a given disability, the claim for a rating in excess of 50 percent for major depressive disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 28 (1993).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's major depressive disorder (later diagnosed as PTSD) has been manifested by symptoms of depressed mood, difficulty sleeping, nightmares, decreased energy, feelings of hopelessness, impaired short-term memory and concentration, intrusive thoughts, hypervigilence, exaggerated startle, anxiety, panic attacks two to three times per week and a desire to isolate and withdraw.  Occupational and social impairment, with deficiencies in most areas was not demonstrated.

2.  At no time during the period on appeal has total occupational and social impairment been demonstrated due to the service-connected major depressive disorder with dysthymia.  The record has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.  


CONCLUSION OF LAW

The criteria for rating in excess of 50 percent for the service-connected major depressive disorder (later diagnosed as PTSD) have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In regard to the duty to notify, in November 2009, the RO issued a letter to the Veteran that provided him with notice of how to substantiate a claim for an increased rating and how ratings and effective dates are assigned.  

VA also has a duty to assist applicants for benefits.  The Veteran was afforded VA examinations in December 2009 and June and October 2014.  The examinations were adequate as the examiners reviewed the Veteran's case file and conducted appropriate tests to determine the Veteran's current level of severity thus providing sufficient information for the Board to render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Major Depressive Disorder (Now diagnosed as PTSD)

Under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17).  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in January 2012 (before August 4, 2014) the DSM-IV criteria and associated GAF scores apply.  

The Veteran underwent a mental disorders VA examination in December 2009 where the Veteran reported that his back pain had increased and as a consequence of his increased pain, he had become more depressed and overwhelmed.  He reported a loss of interest in his usual activities; difficulty sleeping; decreased energy; and feelings of isolation and hopelessness.  He was separated from his wife, but had regular interaction with his children.  

On examination, the examiner noted that the Veteran was dressed appropriately; his speech was clear, but slow and coherent; his short term memory and concentration were somewhat impaired, but his long term memory was within normal limits.  There was no evidence of any thought or perceptual disturbance or suicidal or homicidal ideations.  The examiner confirmed the diagnosis of major depressive disorder and assigned a GAF score of 55.  

A September 2010 mental health visit indicates that the Veteran reported drinking 3 to 4 beers a day; symptoms of hypervigilence; nightmares/intrusive memories; irritability and difficulty sleeping.  He denied suicidal or homicidal ideations, although he referenced a 2007 suicidal attempt.  The clinician noted that the Veteran was dressed appropriately; had a depressed mood and congruent to content affect.  The Veteran's short and long term memory were intact and he exhibited good concentration levels.  The clinician diagnosed the Veteran with adjustment disorder with depressed/anxious symptoms, rule out PTSD, major depressive disorder, and alocohol abuse.  The clinician assigned a GAF score of 50.  

An April 2011 mental health note indicates that the Veteran reported symptoms of hypervigilence, nightmares/intrusive thoughts, excessive drinking, and difficulty sleeping.  He also reported that he had not been fully compliant with his medication regiment.  The clinician assigned a GAF score of 50.  

The Veteran was afforded a PTSD VA examination in June 2014 where the examiner noted that the Veteran had diagnoses of PTSD and major depressive disorder whose symptoms could be differentiated from one another.  The RO requested a clarification opinion regarding the Veteran's major depressive disorder symptoms since the Veteran was not service-connected for PTSD.  An addendum report was provided which indicated that the Veteran's major depressive disorder symptoms included depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  

In September 2014, the Board remanded the matter for a VA examination which assessed the severity of the Veteran's major depressive disorder.  

In October 2014, the Veteran was afforded another PTSD VA examination where the examiner noted that the Veteran was diagnosed with PTSD and no other mental disorders.  The examiner noted that there were no changes to the Veteran's symptoms since the June 2014 examination.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran "continues to have suicidal thoughts," although no intent to act of these thoughts.  The examiner concluded that the Veteran has PTSD and that his depressive symptoms were more likely than not secondary to his PTSD and incorporated under this diagnosis.  A January 2015 addendum indicates that the Veteran did not have any psychiatric symptoms that could be separated out as attributable to solely non-service-connected psychiatric disorders.  

Based on the foregoing, the Board finds that the Veteran's symptoms and impairment most closely approximate the 50 percent disability rating currently assigned.  His symptoms include hypervigilence, panic attacks two to three times per week, difficulty sleeping, nightmares, feelings of isolation and impaired short term memory.  This is in line with the rating criteria assigned for a 50 percent rating.  In that regard, a 50 percent rating includes occupational social impairment with reduced reliability and productivity due to symptoms such as the ones the Veteran experiences.  As mentioned above, the rating criteria do not serve as a check list of symptoms the Veteran must exhibit to warrant a rating.  Rather, the Veteran's symptoms must exhibit symptoms such as those listed in the corresponding rating criteria.  Here, the Veteran's symptoms cause occupational and social impairment with reduced reliability.  This impairment is due to symptoms similar to those contemplated in the 50 percent rating criteria.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, there is no evidence of deficiencies in most areas such as family relations, judgment thinking or mood due to symptoms such as neglect of personal hygiene, illogical speech obsessional rituals, etc.  Although the Veteran is separated from his wife, he has a consistent relationship with his children.  His GAF scores generally ranged from 50-65, which reflect more moderate symptoms.  There is a history of the Veteran having made a suicide attempt, but no evidence of such suicidal attempts during the period on appeal.  The October 2014 VA examiner noted that the Veteran "continues to have suicidal thoughts."  The criteria for a 70 percent rating contemplate suicidal ideations.  However, there is no evidence that the Veteran experiences occupational and social impairment with deficiencies in most areas due to his suicidal ideations.  There is evidence that the Veteran is limited in completing his daily activities; however, it appears that his limitations are due to his physical disabilities and not his psychiatric disability.  See Social Security Administration disability questionnaire.  Therefore, the Board finds that the Veteran's symptoms do not rise to the level of severity contemplated by the 70 percent criteria.  A total review of his symptoms and impairment most closely approximates a 50 percent disability rating.  

The Veteran's mental disorder was updated from major depressive disorder to PTSD in June 2014.  Although there is conflicting information as to whether the Veteran's depressive symptoms are secondary to PTSD or major depressive disorder or both, the Board finds that the Veteran is entitled to the same rating for either diagnosed disability.  Multiple ratings for different mental disorder diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  In this case, there is no such medical evidence attributing some symptoms to one psychiatric diagnosis, and others to a separate diagnosis.  Therefore, all of the Veteran's psychiatric symptoms are regarded as part and parcel of the service-connected disability. 

In sum, the Board finds that the Veteran's symptoms have not risen to a level more severe than the 50 percent rating at any point during the appeals period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.  See Fenderson, supra.

IV.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected major depressive disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran's major depressive disorder and/or PTSD is manifested by signs and symptoms such as sleep impairment due to nightmares, panic attacks, impaired short term memory and hypervigilence.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's symptoms.  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms he experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for major depressive disorder associated with residuals of lumbar spondylosis and degenerative disc disease (DDD); residuals of lumbar spondylosis and DDD; residuals of pes planus; residuals of dermatitis; neurogenic bladder associated with DDD; left ankle sprain; and cervical spondylosis.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's major depressive disorder associated with residuals of lumbar spondylosis and DDD; residuals of lumbar spondylosis and DDD; residuals of pes planus; residuals of dermatitis; neurogenic bladder associated with DDD; left ankle sprain; and cervical spondylosis combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 50 percent for the service-connected major depressive disorder is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


